NATHAN, Judge.
Plaintiff, Mercedes Castillo, appeals from a judgment on the pleadings for defendant State Farm Mutual Automobile Insurance Company.
The automobiles owned by Maria Sierra and Iluminada Marrero collided. Plaintiff was a passenger in the Sierra car. Mar-rero’s No Fault (Florida Automobile Reparations Reform Act) insurance carrier, Gateway Insurance Company, became insolvent. Plaintiff, Castillo, brought suit for a declaratory judgment against Sierra’s insurer, State Farm Mutual Automobile Insurance Company, seeking to recover damages for bodily injury under the uninsured motorist provision in Sierra’s policy.
State Farm denied coverage on the basis that the insurance policy provides that *568State Farm is only required to pay such sums as the insured (Sierra) “shall be legally entitled to recover” from the uninsured motorist (Marrero).
Plaintiff having admittedly suffered no permanent injury, and her medical expenses having been less than $1,000, Marrero is “tort exempt” under the Florida Automobile Reparations Reform Act. § 627.737, Fla.Stat. We have considered this fact in the light of the uninsured motorist provision mentioned above, and we hold, therefore, that the plaintiff has no cause of action for bodily injury against State Farm. Accordingly, the judgment on the pleadings in favor of State Farm is affirmed.
Affirmed.